979 So. 2d 1073 (2008)
Alfonso DeLEON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-157.
District Court of Appeal of Florida, Third District.
April 2, 2008.
Alfonso DeLeon, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, WELLS, and ROTHENBERG, JJ.
PER CURIAM.
This is an appeal of an order summarily denying a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). While the trial court denied the motion on the merits, the postconviction record now before us does not contain a complete copy of the sentencing order. Because of this deficiency, the present record does not demonstrate conclusively that the appellant is not entitled to any relief. See Fla. R.App. P. 9.141(b)(2)(D).
Because the record now before us fails to make the required showing, we are obliged to reverse the order and remand for further proceedings. If the trial court again enters an order denying the motion summarily, the court shall attach the complete sentencing order.
Reversed and remanded for further proceedings.